IN THE SUPREME COURT OF PENNSYLVANIA
                                        MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                       :   No. 68 MM 2019


                    v.



 AARON DURELL GRIFFIN


 PETITION OF: SCOTT CHRISTIAN
 MCINTOSH



                                             ORDER


PER CURIAM

          AND NOW, this 13th day of September, 2019, in consideration of the Application

to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Berks County for that court to determine whether Aaron Durell Griffin's present counsel

should be permitted to withdraw.

          If   present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Aaron Durell Griffin being appointed counsel or granted leave to proceed

pro se.

          The Court of Common Pleas of Berks County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.